 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   MAURY A. SINGER,                                   Case No.: 2:18-cv-01357-GMN-NJK
12          Plaintiff(s),                                             ORDER
13   v.
14   DWIGHT NEVEN, et al.,
15          Defendant(s).
16         An Inmate Early Mediation was held on August 23, 2019, the minutes of proceeding for
17 which reflect that a settlement was reached. Docket No. 10. On August 27, 2019, attorney Charles
18 Hopper filed a status report indicating that no settlement was reached. Docket No. 11 at 2. Mr.
19 Hopper is ORDERED to file a notice, by September 13, 2019, clarifying whether a settlement
20 was in fact reached.1
21         IT IS SO ORDERED.
22         Dated: September 10, 2019
23                                                            ______________________________
                                                              Nancy J. Koppe
24                                                            United States Magistrate Judge
25
26
27
          1
            To the extent that a settlement was reached, nothing herein alters the deadline to file
28 dismissal papers by September 23, 2019. See Docket No. 10.

                                                  1
